                  UNITED STATES DISTRICT COURT

                 EASTERN DISTRICT OF CALIFORNIA

                         SACRAMENTO DIVISION


RICHARD STELLMACHER, an                     )
individual, dba STELLMACHER                 ) Case No. 2:10-CV-01357-JAM-KJM
CONSTRUCTION & DEVELOPMENT,                 )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )
                                            )
ROBERTO M. GUERRERO, aka ROBERT             )
GUERRERO, aka ROBERTO GUERRERO              ) RENEWAL OF JUDGMENT
MONTANO, an individual; LUIS GERARDO )                 AND
GUERRERO, aka LUIS GERARDO                  )     JUDGMENT
GUERRERO MONTANO, an individual;            )
MANUEL VIZCARRA, an individual;             )
REGALIA MORTGAGE COMPANY, INC., a )
California corporation, and REGALIA         )
MORTGAGE COMPANY MEXICO S.A. DE )
C.V., a foreign business entity, both doing )
business as REGALIA MORTGAGE                )
COMPANY,                                     )
                                             )
              Defendants.                   )
_______________________________________)
        Upon the application of the Plaintiff Robert Stellmacher for the renewal of the

original judgement as to the judgment debtors, supported by the Declaration of Montie S.

Day and the Application for the Renewal of the Judgment, and for good cause appearing,

the application is granted and judgment is entered effective as of September 20, 2019, as

follows:

        IT IS ORDERED judgment is entered in favor of Robert Stellmacher in the

amount of $924,024,135.87, plus interest as allowed by law from September 20, 2019

until paid, as against the following defendants (judgment debtors):

        ROBERTO M. GUERRERO, aka ROBERT GUERRERO, aka ROBERTO
        GUERRERO MONTANO, an individual;

        LUIS GERARDO GUERRERO, aka LUIS GERARDO GUERRERO
        MONTANO, an individual;

        REGALIA MORTGAGE COMPANY, INC., a California corporation, doing
        business as REGALIA MORTGAGE (Referred to jointly as Regalia Mortgage
        Company, Inc.)


        IT IS FURTHER ORDERED AND ADJUDGED THAT in addition the judgment

debtor Robert Guerrero is the constructive trustee for plaintiff Robert Stellmacher with

respect to the sum of $527,750.00 paid by Richard Stellmacher to defendant and just

debtor Robert Guerrero as described in the original judgment (Docket No. 56) and this

Court continues to reserve jurisdiction to impose a constructive trust upon property or

property rights as may have been acquired and/or preserved by the defendant by the use

of said funds.


_______
ORDER AND JUDGMENT
          IT IS SO ORDERED AND JUDGMENT IS EFFECTIVE AS OF SEPTEMBER

20, 2019.



Date: September 18, 2019
                             /s/ John A. Mendez________________________
                             Honorable John A. Mendez
                             UNITED STATES DISTRICT COURT JUDGE
                                    Eastern District of California




_______

ORDER AND JUDGMENT
